ORDER
PER CURIAM:
AND NOW, this 18th day of March, 1998, upon consideration of Petitioner’s Emergency Motion for a Stay of Execution pending the filing and resolution of petitions for writ of certiorari, IT IS HEREBY ORDERED that petitioner’s application is GRANTED and his execution will be stayed until either the United States Supreme Court denies his petitions for writ of certiorari from this court’s ruling in Commonwealth v. Harris, 703 A.2d 441 (Pa.1997), or, if certiorari is granted, until the United States Supreme court issues a ruling on the merits.